United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2550
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
John Arthur Stackhouse,                 *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 16, 2009
                                Filed: February 12, 2009
                                 ___________

Before LOKEN, Chief Judge, WOLLMAN and SHEPHERD, Circuit Judges.
                             ___________

PER CURIAM.

      John Stackhouse appeals his conviction, following a three-day jury trial, for
being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).
Following his conviction, the district court1 sentenced him to 327 months of
imprisonment. We affirm.




      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
       Stackhouse’s only ground for appeal is that the jury lacked sufficient evidence
to find that he possessed a firearm. For appeals based on claims of insufficient
evidence, “[w]e review de novo whether the evidence presented at trial was sufficient
to support the verdict,” United States v. Pruneda, 518 F.3d 597, 605 (8th Cir. 2008),
and we do so by “view[ing] the evidence in the light most favorable to the jury’s
verdict and . . . draw[ing] all reasonable inferences in the government’s favor . . . ,”
United States v. McAtee, 481 F.3d 1099, 1104 (8th Cir. 2007). “[W]e will uphold the
verdict if there is any interpretation of the evidence that could lead a
reasonable-minded jury to find the defendant guilty beyond a reasonable doubt.”
United States v. Cole, 525 F.3d 656, 661 (8th Cir. 2008) (quotation omitted).

        According to the testimony of Sam Gregory and Hakeem Rasheen, who are
employees of Union Motors in St. Louis, Missouri, Stackhouse entered the business
around 6:00 p.m. on April 24, 2007. Stackhouse produced a handgun and ordered
Gregory to walk towards a back room. While Gregory was doing so, Rasheen came
towards the front of the business. Stackhouse shot Gregory in the back, and Rasheen
pulled his own firearm and shot at Stackhouse. Bullets from Rasheen’s gun struck
Stackhouse several times. Officer Joseph Mayberry, who arrived on the scene, was
able to identify one of the injured persons as Stackhouse. Officer Mayberry also
located two different handguns at Union Motors. Rasheen stated that one of the
handguns was his. The other handgun was found on the floor near Stackhouse. At
the trial, Officer Mayberry made an in-court identification of Stackhouse as one of the
two people at Union Motors that had been shot. Stackhouse, who testified at trial,
contended he was at Union Motors to collect a drug debt from Rasheen, a fight
ensued, Rasheen produced a firearm, and during the struggle the gun discharged.
Stackhouse testified that he did not possess a firearm when he entered the business.

       On appeal, Stackhouse claims that, because neither Gregory nor Rasheen could
identify him at trial as the person who possessed the firearm, only circumstantial



                                          -2-
evidence could show that Stackhouse ever possessed the firearm that Officer
Mayberry found near him.

       A reasonable juror could reject Stackhouse’s version of the events and reach the
conclusion, based on the testimony of Gregory, Rasheen, and Officer Mayberry, along
with additional physical evidence presented by the government, including the handgun
found on the floor near Stackhouse, that Stackhouse possessed the firearm when he
entered Union Motors on April 24, 2007. See United States v. Haney, 23 F.3d 1413,
1417 (8th Cir. 1994) (sufficient evidence for conviction for being a felon in
possession of a firearm where witness testified he saw defendant in possession of
firearm immediately before arrest). Thus, we conclude there was sufficient evidence
for the jury’s guilty verdict determining that Stackhouse was a felon in possession of
a firearm. See United States v. Wesseh, 531 F.3d 633, 636 (8th Cir. 2008) (“Direct
or circumstantial evidence can provide the basis for a conviction.”); Pruneda, 518 F.3d
at 605 (a jury’s determination of witness credibility “is not ours to dispute”).

      Accordingly, we affirm Stackhouse’s conviction and subsequent sentence.
                     ______________________________




                                         -3-